Citation Nr: 0112636	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-11 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 21, 1994 rating decision in which the RO granted an 
initial 50 percent evaluation for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M.  Schlecht, Counsel



INTRODUCTION

The veteran had active service from October 1969 to December 
1971.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claim that 
there was CUE in a March 21, 1994 rating decision in which 
the RO assigned an initial 50 percent evaluation for PTSD.  
The veteran disagreed with the determination in June 2000, 
and the RO issued a statement of the case later that same 
month.  The veteran submitted a timely substantive appeal in 
June 2000.


FINDINGS OF FACT

1.  The veteran disagreed with a March 21, 1994 rating 
decision which assigned an initial 50 percent evaluation for 
PTSD, but he did not submit a timely substantive appeal of 
that determination, and the decision became final in March 
1995.

2.  The RO scheduled the veteran for an August 1994 VA 
examination, but the veteran did not report for that 
examination.

3.  After the veteran submitted a June 1994 statement that he 
was unemployable as a result of PTSD, he did not provide 
additional information for development of the claim.

4.  The RO's assignment of a 50 percent evaluation for PTSD 
was a reasonable interpretation of the evidence as a whole, 
which covered the period from February 1993 to March 1994, in 
the absence of evidence which might have been obtained from 
the further development attempted by the RO.  



CONCLUSION OF LAW

The March 1994 rating decision in which the RO assigned an 
initial 50 percent evaluation for PTSD following an original 
grant of service connection was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By statements submitted in March 1993, the veteran sought 
service connection for PTSD.  By a rating decision prepared 
in September 1993 and issued to the veteran in October 1993, 
the RO granted the veteran's claim for service connection for 
PTSD and evaluated that disability as 10 percent disabling.  
The veteran disagreed with that evaluation in October 1993, 
and additional clinical records were obtained by the RO.  A 
rating decision issued March 21, 1994, increased the initial 
evaluation for PTSD to 50 percent, effective in February 
1993, the date of the veteran's claim of entitlement to 
service connection for that disability.  The RO also issued a 
statement of the case in March 1994, in response to the 
October 1993 notice of disagreement.  

The veteran then submitted a claim for total disability based 
on individual unemployability due to service-connected 
disabilities in June 1994.  The RO requested employment 
information from the veteran by correspondence dated in July 
1994.  VA examinations were scheduled in August 1994.  
However, the veteran did not report for those examinations.  
The veteran also failed to reply to the VA letter of July 
1994 requesting employment information.  In November 1994, 
the RO denied the claim of entitlement to TDIU, because no 
evidence was obtained after the veteran submitted the claim.  
The veteran did not thereafter contact the RO regarding the 
March 21, 1994 rating decision, or the June 1994 contentions 
regarding unemployability.  

Thus, as to the March 1994 rating decision which assigned the 
50 percent evaluation for PTSD, no supplemental rating 
decision was issued, nor was a supplemental statement of the 
case issued, as there was no additional evidence, although 
the June 1994 claim of unemployability could be construed as 
a continuation of disagreement with the 50 percent evaluation 
assigned in the March 1994 rating decision.  The March 1994 
rating decision became final in March 1995, when the veteran 
failed to submit a timely substantive appeal within the one-
year appeal period provided by statute.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (2000).

By a claim submitted during the course of testimony at an 
October 29, 1999 personal hearing on another claim, the 
veteran contended that there was CUE in the March 21, 1994 
rating decision.  In particular, the veteran contended that 
the 50 percent evaluation assigned at that time was not 
consistent with Global Assessment of Functioning (GAF) Scale 
scores disclosed in the medical evidence of record.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has propounded a three-pronged test to 
determine whether clear and unmistakable error is present in 
a prior determination: (1) "[E]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  In this regard, the Board notes that, to the 
extent that the veteran's contention that there was CUE in 
the November 1981 rating decision are based upon medical 
findings after 1981, the subsequent findings are irrelevant 
and not for consideration with respect to the adequacy of the 
1981 determination.  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  Clear and unmistakable errors are errors that are 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 313 
(emphasis added).  

Examples of situations that are not CUE are: (1) change in 
diagnosis, such as a new medical diagnosis that "corrects" an 
earlier diagnosis which was considered in a final rating 
decision; (2) failure by VA to fulfill the duty to assist the 
claimant; or, (3) disagreement as to how the facts were 
weighed or evaluated.  See Luallen v. Brown, 8 Vet. App. 92, 
94 (1996).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See, e.g., 38 
C.F.R. § 20.1403(e). 

In determining whether there was CUE in the 1981 decision, 
the Board must determine whether the RO correctly applied the 
regulations governing the claim, and applied the correct 
regulations.  

Prior to November 7, 1996, the criteria for evaluation of 
PTSD were set out in 38 C.F.R. § 4.132, Diagnostic Code (DC) 
9411, the diagnostic code under which the veteran's PTSD was 
evaluated in February 1993.  Under DC 9411, a 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent required evidence of severe impairment of the 
veteran's ability to establish and maintain effective or 
favorable relationships with people, and of psychoneurotic 
symptoms of such a degree and persistence that the veteran's 
ability to obtain or retain employment would be severely 
impaired.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1994). 

Under Diagnostic Code 9411, a 100 percent evaluation was 
contemplated: (1) where the attitudes of all contact except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; (2), where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activity resulting in profound retreat from mature 
behavior; or, (3) where there was demonstrable inability to 
obtain or maintain employment.  The Board notes that a 
veteran was not required to met all three of these criteria 
to warrant a 100 percent evaluation.  Rather, each criterion 
represented an independent basis for a 100 percent schedular 
evaluation for PTSD.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

Regulations applicable at the time the veteran filed his 
claim also provided that, in a case in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation under the appropriate diagnostic code would be 
assigned.  38 C.F.R. § 4.16(c).  However, in this case, the 
veteran did not provide information or evidence regarding 
unemployability, other than his statement that he was 
unemployable, and no error as to the assignment of a 50 
percent evaluation for PTSD may be assigned on the basis that 
the veteran was unemployable.  

In this case, initial evidence of a diagnosis of PTSD was 
submitted in early March 1993.  The discharge summary of VA 
hospitalization from February 1993 to March 1993 disclosed 
that the veteran was admitted for alcohol detoxification and 
mental health evaluation.  Clinical evaluation in February 
1993 disclosed that the veteran had nightmares three or more 
times per week, had difficulty concentrating, and was 
hypervigilant, among other symptoms.  The evidence reflected 
that the veteran was last employed full-time about 3 years 
earlier, in a sawmill, and was now living with his elderly, 
disabled, diabetic mother and helping care for her.  He 
worked odd jobs as a laborer or in construction when he 
needed money; he had last worked in construction and been 
laid off about 3 months prior to the hospitalization.  A 
diagnosis of PTSD was assigned.  The assigned GAF score was 
50 for current functioning and 60 for the highest level of 
functioning during the previous year.  

The veteran was again admitted for inpatient VA treatment in 
October 1993 through January 1994.  The veteran was alert, 
oriented, pleasant, well-groomed, but sad and anxious.  He 
admitted auditory, visual, and olfactory hallucinations 
related to flashbacks of Vietnam.  He reported suspiciousness 
and paranoia.  He was tense, anxious, and restless, and 
depressed.  The veteran was living with and caring for his 
elderly, ill mother.  The GAF score assigned for recent 
functioning was 35, and a score of 35 was also assigned for 
the highest level of functioning in the previous year.

The examiner reported that the veteran's convalescence would 
be indefinite.  The examiner opined that the veteran's PTSD 
precluded employment due to his irritability, temper 
outbursts, suspiciousness, and paranoia, which combined to 
create homicidal ideation toward bosses.  The examiner 
indicated that this opinion was based on the veteran's report 
that he left his last full-time job, in about 1992, because 
he imagined he was cutting his boss with the saw in the 
sawmill where he was working.  In addition to the diagnosis 
of chronic, severe PTSD, other psychiatric diagnoses of 
bipolar disorder, alcohol dependence, and poly-substance drug 
abuse were assigned.

During this hospitalization, psychological testing, including 
the Minnesota Multiphasic Personality Inventory, disclosed 
that the veteran was tense, anxious, and depressed, with some 
unusual thought patterns and occasional retreat into fantasy.  
Although hostility was often expressed indirectly, the 
examiner noted that aggression was acted out at times.  The 
examination suggested that the veteran felt lonely and 
misunderstood, was uncomfortable around others, and was 
likely to form shallow relationships.  

Clinical treatment notes during the hospitalization reflected 
that the veteran was friendly, cooperative, and interactive 
well with his peers.  He attended group therapy, median goal 
of 90 percent attendance.  The veteran spent evenings active 
in the unit playing cards and canasta with his peers and 
doing volunteer work.

The veteran was scheduled for a review examination in August 
1994 to determine whether he is PTSD was or was not 
improving.  As noted above, the veteran failed to report for 
this examination.  In June 1994, the veteran had submitted a 
statement indicating that he believed he was unemployable as 
a result of his service-connected disabilities, but he did 
not provide information regarding his recent employment or 
employers, and did not report for examination.

The evidence of record reflects that the veteran was not 
again hospitalized until June 1995, when he was admitted for 
treatment of jaundice and hepatic encephalopathy.

The veteran contends that the 50 percent evaluation assigned 
in the March 1994 evaluation was not supported by the 
evidence of record, which included a GAF of 35 assigned in 
January 1994.  The veteran's contention that the RO did not 
correctly interpret the facts of record, especially the 
assigned GAF is, in essence, a disagreement with how the RO 
evaluated the facts.  A disagreement with a determination of 
fact is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

The evidence of record at the time of the March 1994 rating 
decision reflected that the veteran's GAF varied from 35 to 
60 during the period at issue.  A GAF score of 35 would 
support an evaluation in excess of 50 percent, but the Board 
notes that the GAF score of 35 referenced in the contentions 
of the veteran and his representative was not the only 
relevant GAF score of record.  Moreover, the Board notes that 
a 100 percent evaluation was assigned during the period of 
the veteran's hospitalization, and that temporary evaluation 
compensated the veteran for the increased severity of his 
disability during the period of hospitalization.  The March 
1994 rating decision assigned a disability evaluation for the 
period other than the hospitalization, and that period 
included evidence other than the discharge summary of the 
hospitalization and the GAF score assigned during 
hospitalization.  The RO's determination that the veteran's 
PTSD was 50 percent disabling before and after his 
hospitalization included consideration of all evidence during 
the period for which the evaluation was assigned, and the 
fact that the RO considered evidence other than the veteran's 
GAF score during hospitalization does not support a finding 
of CUE.

Without the veteran's assistance, such as response to the 
RO's July 1994 request for additional employer information or 
attendance at the August 1994 scheduled VA examination, the 
RO could not determine whether an evaluation in excess of 50 
percent was appropriate following the veteran's 
hospitalization.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evidence also reflects that the RO scheduled a VA 
examination for the veteran in August 1994 to determine 
whether or not the veteran's disability had improved, but the 
veteran failed to report for that examination.  If the 
veteran has reported for that examination, the evaluation 
assigned for the service-connected PTSD would have been 
reviewed, and another rating decision and a supplemental 
statement of the case would have been required.  However, the 
veteran did not appear for that examination.  Given the 
variations in the evidence as to the veteran's GAF score 
during the initial period at issue, the Board finds no 
"clear," "unmistakable," or "undebatable" error in the RO's 
assignment of a 50 percent evaluation on application of the 
criteria for evaluation of PTSD to the facts of this case. 

Moreover, the Board notes that, in response to the veteran's 
statement that his evaluation for PTSD should be increased 
because he was unemployable, the RO attempted to develop that 
claim, but the veteran did not respond or provide any 
information about his recent employment or employers.  If the 
veteran had provided such information, and the RO had not 
considered the information in relation tot he assignment of 
the evaluation for PTSD, that failure to consider the 
evidence would have been a basis for further consideration of 
whether there was CUE.  However, the veteran did not respond.  
There was no error in the RO's determination that the 
evidence of record was consistent with a considerable 
industrial impairment, warranting a 50 percent evaluation but 
no higher, as the evidence reflected that the veteran had 
been able to obtain employment when he sought work.  
Moreover, the Board notes that the psychiatrist who opined 
that the veteran was not employable based this opinion on an 
incident that had occurred about 3 years prior to the 
hospitalization, when the veteran had not yet sought 
treatment for PTSD, and that psychiatrist did not discuss the 
veteran's subsequent and more recent employment.  Recognizing 
that different factfinders could reasonably interpret this 
evidence several ways, the RO's determination that the 
evidence supported a 50 percent evaluation, but not a higher 
evaluation, is a reasonable interpretation of the evidence, 
and is not "clear," "unmistakable," or "undebatable" error. 

As noted above, CUE may be found if the law in effect at the 
time was incorrectly applied.  However, the veteran has not 
identified any requirement that a psychiatric disorder be 
evaluated solely on the last GAF score relevant to the 
evaluation, nor has the veteran identified any requirement 
that an evaluation in excess of 50 percent be granted any 
time a GAF score is 35 or below.  The veteran has not 
identified any error in the RO's application of the statutes 
and regulations, except for the allegation that the RO should 
have granted an initial evaluation in excess of 50 percent 
based on the GAF score assigned during an October 1993 to 
January 1994 VA hospitalization. Following a complete review 
of the veteran's allegations, it is not clear that the 
veteran has established a valid claim of CUE.  If the veteran 
has established a valid CUE claim, the Board's review of the 
record and the extant regulations discloses that the March 
1994 rating determination was not clearly and unmistakably 
erroneous.  

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could not differ, and that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
evidence does not support a finding that there is such error 
in the March 1994 rating decision.  The claim must be denied.


ORDER

The claim of CUE in the March 21, 1994 rating decision is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

